DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/18/2022.
Applicant's election with traverse of claims 1-8 in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature makes a contribution over the art, specifically that WO 2015/035137 does not explicitly disclose that the coated plug wrap may be only applied to the outer surface as is recited in claim 1 and as would result from the method of claim 9 in which the plug is coated after the plug wrap is disposed about the filter material.  This is not found persuasive because (1) the claims do not state that the coating may only be applied to the outer surface of the plug wrap and (2) the plug being coated after the plug wrap is disposed about the filter material is not part of the special technical feature of both inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015035137 (Goldoni hereinafter).
US 20160213057 is applied as a translation of WO 2015035137. All citations to ‘Goldoni’ refer to US 20160213057.
	Regarding claims 1-3, Goldoni teaches a smoking article (10) comprising: smokable material (12); and a filter (16) down stream of the smokable material (Fig. 2), the filter comprising filter material (16) and a plug wrap (20) disposed about the filter material, wherein the outer surface of the plug wrap comprises a hardness enhancing coating, comprising polyvinyl alcohol ([0009]). 
Regarding the limitations, “wherein the filter has an average radial hardness of at least 2% greater than filters that are essentially the same except that the filters have a plug wrap to which the coating is not applied,” “wherein the filter has a longitudinal hardness that is at least 2N greater than a filter having a plug wrap to which the coating is not applied,” “wherein the filter has a radial hardness that is at least 2% greater than a filter having a plug wrap to which the coating is not applied,” given that the coating of Goldini meets all of the claim limitations of the claimed coating the coating of Goldini is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430. Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 4-5, Goldoni teaches that the coating thickness is greater than 0.5 microns and less than 12 microns ([0065]). 
Regarding claim 6, the molecular weight of polyvinyl alcohol is an inherent property of polyvinyl alcohol. Since Goldini teaches polyvinyl alcohol, this limitation in inherently met. Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding claims 7 and 8, Goldoni teaches that the plug wrap (20) surrounds the filter (16), wherein the filter has a length from about 15 mm to about 40 mm ([0057]). Goldoni further teaches that the coating is applied to the entire outer surface of the plug wrap ([0064]), which is greater than a strip having a width of 5 mm. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2008116739 teaches a smoking article comprising a rod of smokable material and a filter down stream of the smokable material, wherein the plug wrap surrounds the filter and is coated with polyvinyl alcohol.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747




/Michael J Felton/Primary Examiner, Art Unit 1747